Citation Nr: 1228768	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  10-00 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a disability manifested by memory loss, to include as due to undiagnosed illness.

2.  Entitlement to service connection for a disability manifested by sleep apnea, to include as due to undiagnosed illness.

3.  Entitlement to service connection for a disability manifested by skin tabs, to include as due to undiagnosed illness.

4.  Entitlement to service connection for a disability manifested by bowel control problems, to include as due to undiagnosed illness.

5.  Entitlement to service connection for a disability manifested by joint pain, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1988 to March 1992, including service in Southwest Asia during the Persian Gulf War.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2011).

VA's duty to assist includes providing for a VA examination/securing a medical opinion, when necessary.  A VA examination is necessary in a service connection claim when: (1) There is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) there is evidence establishing that an event, injury, or disease occurred in service; (3) there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) there is otherwise insufficient competent evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to factor # 3 above the United States Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran alleges he has memory loss, sleep apnea, skin tabs, bowel control problems and joint pain related to his service.  He had service in the Persian Gulf from December 1990 to May 1991.  Service connection may be established on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2016, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1) (VA has issued an interim final rule extending this date to December 31, 2016).  VA examinations to ascertain the nature (and likely etiology) of his memory loss, sleep apnea, skin tab, bowel control problems and joint pain (including any nexus between the current disabilities and his military service, particularly his service the Persian Gulf) are necessary.

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the Veteran to be examined by a psychologist or psychiatrist to determine the nature and likely etiology of his current disability manifested by memory loss.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion responding to the following: 

(a)  Please identify (by clinical diagnosis/diagnoses) the Veteran's current disability manifested by memory loss.  If memory loss does not correspond to any known clinical diagnosis, such should be noted.

(b)  Please opine whether it is at least as likely as not (a 50 percent or better probability) that such disability is related to the Veteran's active duty service, including as due to undiagnosed illness associated with service in the Persian Gulf.  

The examiner must fully explain the rationale for all opinions, with references to supporting clinical data/lay statements, as deemed appropriate (and noting any inconsistencies between the factual data and allegations made).

2.  The RO should arrange for the Veteran to be examined by an appropriate physician to determine the nature and likely etiology of his current disability manifested by sleep apnea.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion responding to the following: 

(a)  Please identify (by clinical diagnosis/diagnoses) the Veteran's current disability manifested by sleep apnea.  If sleep apnea is shown, but does not correspond to any known clinical diagnosis, such should be noted.

(b)  Please opine whether it at least as likely as not (a 50 percent or better probability) that such disability is related to the Veteran's active duty service, including as due to undiagnosed illness associated with service in the Persian Gulf.  

The examiner must fully explain the rationale for all opinions, with references to supporting clinical data/lay statements, as deemed appropriate (and noting any inconsistencies between the factual data and allegations made).

3.  The RO should arrange for a skin examination of the Veteran to determine the nature and likely etiology of his current disability manifested by skin tabs.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion responding to the following: 

(a)  Please identify (by clinical diagnosis/diagnoses) the Veteran's disability manifested by skin tabs.  If skin manifestations/pathology are shown, but do not correspond to any known clinical diagnosis, such should be noted.

(b)  Please opine whether it at least as likely as not (a 50 percent or better probability) that such disability is related to the Veteran's active duty service, including as due to undiagnosed illness associated with service in the Persian Gulf.  

The examiner must fully explain the rationale for all opinions, with references to supporting clinical data/lay statements, as deemed appropriate (and noting any inconsistencies between the factual data and allegations made).

4.  The RO should arrange for the Veteran to be examined by an appropriate physician to determine the nature and likely etiology of his current disability manifested by bowel control problems.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion responding to the following: 

(a)  Please identify (by clinical diagnosis/diagnoses) the Veteran's current disability manifested by bowel control problems.  If bowel control problems is shown, but does not correspond to any known clinical diagnosis, such should be noted.

(b)  Please opine whether it at least as likely as not (a 50 percent or better probability) that such disability is related to the Veteran's active duty service, including as due to undiagnosed illness associated with service in the Persian Gulf.  

The examiner must fully explain the rationale for all opinions, with references to supporting clinical data/lay statements, as deemed appropriate (and noting any inconsistencies between the factual data and allegations made).

5.  The RO should arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his current disability manifested by joint pain.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion responding to the following: 

(a)  Please identify (by clinical diagnosis/diagnoses) the Veteran's current disability manifested by joint pain.  If joint pain manifestations/pathology are shown, but do not correspond to any known clinical diagnosis, such should be noted.

(b)  Please opine whether it at least as likely as not (a 50 percent  or better probability) that such disability is related to the Veteran's active duty service, including as due to undiagnosed illness associated with service in the Persian Gulf.  

The examiner must fully explain the rationale for all opinions, with references to supporting clinical data/lay statements, as deemed appropriate (and noting any inconsistencies between the factual data and allegations made).

6.  The RO should then re-adjudicate the claims.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner. 


_________________________________________________
A. ISHIZAWAR
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


